Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Willden appeals the district court’s judgment in favor of AvalonBay Communities, Incorporated, after the district court granted AvalonBay summary judgment on its claims against Willden and awarded it $7,450,902 in damages. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See AvalonBay Communities, Inc. v. Willden, No. 1:08-cv-00777-LO-TRJ (E.D.Va. Oct. 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.